Opinion by
Dallinger, J.
From the official papers received in evidence at the hearing and the stipulation entered into between counsel it was shown that a Ford sedan was shipped by the Ford Motor Co. to the Panama Canal Zone; that at the time of said shipment from the United States no manufacturers’ excise tax was levied thereon; that thereafter the said automobile was imported by the party to whom it had been shipped at the Canal Zone, and that upon its entry at San Francisco the manufacturers’ excise tax was imposed by the collector. In view of article 271 of the Customs Regulations of 1937 that all laws affecting the importation of merchandise from foreign countries shall apply to merchandise coming from the Canal Zone, Isthmus of Panama, and seeking entry into the United States, it was held that the tax was properly levied in the absence of evidence that it had previously beén paid either by the Ford Motor Co. or by the purchaser. The protest was, therefore, overruled.